Title: To George Washington from Richard Peters, 5 December 1793
From: Peters, Richard
To: Washington, George


          
            Dear sir
            Philada Decr 5. 1793
          
          The Office of Comr of Loans for Pennsilvania is vacant by the Decease of Mr Smith who
            married my Sister & has left little or Nothing behind him but a good Name, many
            Friends & a Wife & seven Children several of whom are in their Minority. On hearing of his Death I thought of Nothing on the
            Subject but lending my Assistance from my own Resources towards the Support of that Part
            of the Family with whom I am connected. But it has been suggested to me that the Public
            may be well served, & some Provision ensured to the Family, if the Office were
            bestowed on Jonathan Smith the Son of the late Comissioner who will be assisted by a
            younger Brother. Both these have been in the Office many Years & are perfectly
            acquainted with the Business. They are both well known in the Treasury Department,
            Jonathan is near 30 years of Age & every Way qualified as to Abilities &
              Intigrity. The one who would assist him is equalled
            by very few young Men in a Multitude of Acquirements & excellent Qualities. I know
            that the Appointment would give great Pleasure to very many of the Citizens of this
            State who valued Mr Smith & deem him the Father of the Loan Office here, having
            brought it from small Beginnings, to extensive Usefulness, by his Address & great
            Attention—Private or compassionate Considerations I am well aware are only secondary in
            Affairs of public Duty. But they do not fail to have an Effect on the public Mind where
            the public Interest is also served. They have had their Influence on me, who have indeed
            only private Feelings as immediate Motives for giving you this Trouble. But no such
            Considerations would bias me if I were not firmly convinced that the Office would be
            better executed by J. S. assisted as he will be, than by any other
            Person; as he has Capacity equal to any other & in Addition much Experience in the
            Bussiness. Having stated to you the Circumstances I leave to you, without Anxiety, the
            Result. I know that altho’ you do not neglect such Considerations as I have mentioned,
            you are the best Judge of their Coincidence or Disagreement with your public Duties. I
            am sir with the most respectful Esteem your obedt Servt
          
            Richard Peters
          
        